
	
		II
		110th CONGRESS
		2d Session
		S. 2812
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Conrad (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the provision of telehealth services under the Medicare
		  program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Medicare Telehealth Improvement Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Increase in number of types of originating
				sites.
					Sec. 3. Expansion of practitioners eligible to furnish
				telehealth services.
					Sec. 4. Improvement of process for updating the list of
				telehealth services.
				
			2.Increase in
			 number of types of originating sites
			(a)IncreaseSection
			 1834(m)(4)(C)(ii) of the Social Security
			 Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by adding at the end
			 the following new subclauses:
				
					(VI)A skilled
				nursing facility (as defined in section 1819(a)).
					(VII)A renal
				dialysis facility.
					(VIII)A community
				mental health center (as defined in section 1861(ff)(3)(B)), a qualified
				community program described in 1913(b)(1) of the Public Health Service Act, and
				a county mental health clinic.
					(IX)Any other site
				that has a telecommunications
				system.
					.
			(b)No facility fee
			 for certain originating sitesSection 1834(m)(2) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(2)) is amended—
				(1)in subparagraph
			 (B), in the matter preceding clause (i), by striking With
			 respect and inserting Subject to subparagraph (D), with
			 respect; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)No facility fee
				for certain originating sites
							(i)In
				generalNo facility fee shall be paid to an originating site
				described in paragraph (4)(C)(ii)(IX).
							(ii)No change in
				payment to distant siteClause (i) shall not be construed to
				affect the payment to a distant site under subparagraph
				(A).
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after the date that is 90 days after the date of enactment of
			 this Act.
			3.Expansion of
			 practitioners eligible to furnish telehealth services
			(a)In
			 generalSection 1834(m) of
			 the Social Security Act (42 U.S.C.
			 1395m(m)) is amended—
				(1)in paragraph (1),
			 by striking (as defined in section 1861(r)) or a practitioner (described
			 in section 1842(b)(18)(C)) and inserting or a
			 practitioner; and
				(2)in paragraph (4),
			 by striking subparagraph (E) and inserting the following new
			 subparagraph:
					
						(E)PractitionerThe
				term practitioner means—
							(i)a
				practitioner described in section 1842(b)(18)(C);
							(ii)a physical
				therapist (as described in section 1861(p));
							(iii)an occupational
				therapist (as so described);
							(iv)a qualified
				speech-language pathologist (as defined in section 1861(ll)(3)(A));
							(v)a qualified
				audiologist (as defined in section 1861(ll)(3)(B));
							(vi)a certified
				provider (as described in section 1861(qq)(2)(A)); and
							(vii)any other
				individual or entity determined appropriate by the
				Secretary.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 services furnished on or after the date that is 90 days after the date of
			 enactment of this Act.
			4.Improvement of
			 process for updating the list of telehealth services
			(a)In
			 generalSection 1834(m)(4)(F)(ii) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)(F)(ii)) is amended by adding at the end the following sentences:
			 Such process shall require the Secretary to take into account the
			 recommendations of the Telehealth Advisory Committee (as established under
			 section 4(b) of the Medicare Telehealth
			 Improvement Act of 2008) when adding or deleting services (and
			 HCPCS codes). If the Secretary does not implement a recommendation of the
			 Telehealth Advisory Committee, the Secretary shall publish in the Federal
			 Register a statement regarding the reason such recommendation was not
			 implemented..
			(b)Telehealth
			 Advisory Committee
				(1)EstablishmentOn
			 and after the date that is 6 months after the date of enactment of this Act,
			 the Secretary of Health and Human Services (in this subsection referred to as
			 the Secretary) shall have in place a Telehealth Advisory
			 Committee (in this subsection referred to as the Advisory
			 Committee) to make recommendations to the Secretary on the appropriate
			 addition or deletion of services (and HCPCS codes) to those specified in
			 paragraph (4)(F)(i) of section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) for
			 authorized payment under paragraph (1) of such section.
				(2)Membership;
			 terms
					(A)Membership
						(i)In
			 generalThe Advisory Committee shall be composed of 7 members, to
			 be appointed by the Secretary, of whom—
							(I)five shall be
			 practicing physicians; and
							(II)two shall be
			 practicing non-physician health care providers.
							(ii)Requirements
			 for appointing membersIn appointing members of the Advisory
			 Committee, the Secretary shall—
							(I)ensure that each
			 member has prior experience with the practice of telemedicine or
			 telehealth;
							(II)give preference
			 to individuals who are currently providing telemedicine or telehealth
			 services;
							(III)ensure that the
			 membership of the Advisory Committee represents a balance of specialties and
			 geographic regions; and
							(IV)take into
			 account the recommendations of stakeholders.
							(B)TermsThe
			 members of the Advisory Committee shall serve for such term as the Secretary
			 may specify.
					(3)MeetingsThe
			 Advisory Committee shall meet twice per year and at such other times as the
			 Advisory Committee may provide.
				(4)Permanent
			 committeeSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Advisory Committee.
				(5)Waiver of
			 Administrative LimitationThe Secretary shall establish the
			 Advisory Committee notwithstanding any limitation that may apply to the number
			 of advisory committees that may be established (within the Department of Health
			 and Human Services or otherwise).
				
